4 N.Y.3d 842 (2005)
ASCOT REALTY LLC, Appellant,
v.
DR. GEOFFREY RICHSTONE, Respondent.
Court of Appeals of the State of New York.
Submitted February 22, 2005.
Decided April 5, 2005.
Reported below, 10 AD3d 513.
*843 Motion for leave to appeal dismissed upon the ground that the Court of Appeals does not have jurisdiction to entertain the motion for leave to appeal from the order of the Appellate Division entered in this proceeding commenced in the Civil Court of the City of New York (see NY Const, art VI, § 3 [b] [7]; CPLR 5602 [a]).